DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, it is suggested that “mechanism, comprising” be changed to –mechanism, the electronic release system comprising--, for clarity.
In claim 1, line 1, in “a hold open rod mechanism or latch mechanism”, it is unclear in the context of the preamble what the hold open rod mechanism or latch mechanism is intended to hold open or latch. 
In claim 1, it is unclear in the context of the claim language what is intended to constitute “by personnel”.  

In claim 1, the phrase “and signal the actuator over the wiring assembly” is not fully understood in the context of the claim language, and it is not fully understood the intended functional purpose of this limitation.
In claim 1, in “the actuator being configured to operate the unlocking mechanism…”, it is unclear in the context of the claim language how, in what way, and by what means it this limitations achieved.  Further, what constitutes an operation of the unlocking mechanism has not been adequately defined in the context of the claim language.
In claim 1, in “the actuator comprising at least one of the following: a motor or a solenoid”, it is unclear the intended functional purpose of the actuator in the context of the claim language. 
Several of the remaining claims have the same or similar 112 issues as above, particularly independent claim 11.  Additionally, in claim 5, the intended structural/functional purpose of a first elevation and a second elevation is unclear and not fully understood in the context of the claim language; and in claim 7, “an impacting mechanism” is not understood in the context of the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al., US Patent Application Publication 2016/0025199A1, in view of Fairchild, US Patent Application Publication 2011/0315822A1.
Regarding claim 1, Boone provides essentially all of the limitations of claim 1, including an electronic release system configured to unlock a hold open rod mechanism or latch mechanism, comprising an actuator 420 being associated with a hold open rod mechanism or a latch mechanism; the actuator being configured to operate the unlocking mechanism associated with the hold open rod mechanism or the latch mechanism; and the actuator comprising at least one of the following: a motor or a solenoid.

Regarding claim 1, although Boone explicitly teaches a connection for an actuator interface for receiving an input at element 412, Boone does not explicitly teach an actuator interface configured with an input device, the input device configured to be actuated by personnel to initiate operation of an unlocking mechanism associated with the hold open rod mechanism or the latch mechanism; and a wiring assembly configured to connect the actuator interface to the actuator; the actuator interface configured to determine actuation of the input device and signal the actuator over the wiring assembly, as claimed.  However, such structure is very old and well known in the art of actuation devices, including in the action of locking/latching or hold open devices.  Fairchild provides teaching of this concept for allowing for an operation by a user (or personnel) of the actuator (see paragraph [0144]).  It would have been obvious at the time the invention was made for one of ordinary skill in the art to modify the device of Boone to include actuator interfacing and input device structure along with wiring, as generally taught by Fairchild, for the purpose of allowing for an operation by a user (or personnel) of the actuator, as well known. 
Regarding claim 2, although Boone does provide a linkage (see figure 2B and 3B), the combination does not explicitly show the actuator being a solenoid.  However, the prior art element performs the function specified in the claim in substantially 
Regarding claims 3 and 4, the combination does not explicitly teach (as in claim 4) an output device configured to output a status of at least one of the following: motor, the solenoid, the hold open rod mechanism, or the latch mechanism; and  at least one sensor configured to sense a position of at least one of the follow the motor, the solenoid, the hold open rod mechanism, or the latch mechanism; and (as in claim 4), a housing configured to house the actuator interface (note that a housing 410 configured to house the actuator is shown in Boone).  However, the examiner serves Official Notice that the use of such structure is old and well known in the art of electronically operated locking and latching devices, as a means for facilitating monitoring of the status of a locking/latching device, as well as providing a protective housing or covering for a 
Regarding claim 5, as best understood, the claimed structure is generally provided by the combination except for the explicit teaching of the elevations.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claims 6 and 7, what is broadly considered to be a transmission is provided part of the linkage assembly (see figures 2B and 3B).  With respect to claim 7, as best understood, an impacting mechanism is shown.
Regarding claims 8-10, each of these limitations are shown by Boone.
	Claims 11-20 are rejected using the same or similar reasoning as the above art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675